DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 19 - 36 are presented for examination. Claims 19 - 36 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a design space setting unit configured to set, a connection processing unit configured to connect, a layered block model generation unit configured to generate, an optimization analysis unit configured to receive, in claim 28 and a design space setting unit configured to set, a layered block model generation unit configured to provide, a connection processing unit configured to connect, and an optimization analysis unit configured to receive in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 - 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a design space setting unit configured to set, as a design space, an optimization target part of the structural body model of the automotive body”, “a connection processing unit configured to connect the generated layered block model to the part of the structural body model of the automotive body”, “a layered block model generation unit configured to generate a layered block model in the set design space, the layered block model including layers, each layer being a three-dimensional element and having material properties different from each other”, and “an optimization analysis unit configured to receive an analysis condition, perform optimization analysis on the layered block model as an optimization analysis target, and determine an optimum shape of the layered block model” in claim 28 and “a design space setting unit configured to set, as a plurality of design spaces stacked in lamination, an optimization target part of the structural body model of the automotive body”, “a layered block model generation unit configured to provide material properties different from each other to the respective set design spaces to generate laminated block models each including a three-dimensional element, and configured to connect the laminated block models generated for the respective design spaces to generate a layered block model including the three-dimensional element”, “a connection processing unit configured to connect the generated layered block model to the part of the structural body model of the automotive body”, and “an optimization analysis unit configured to receive an analysis condition, perform optimization analysis on the layered block model as an optimization analysis target, and determine an optimum shape of the layered block model” in claim 30 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification states in paragraph [0041] that the plurality of units are achieved by a central processing unit ad they function as the CPU executes a program, but it is not clear if these units are hardware, software, or both, to perform the functions disclosed in the claims. As would be recognized by those of ordinary skilled in the art, the functions in the claims being performed can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 29 and 31 - 36 are rejected due to inherited claim deficiencies of claims 28 and 30, respectively.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 - 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Dependent claims 29 and 31 - 36 are rejected due to inherited claim deficiencies of claims 28 and 30, respectively.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. PG Pub 2016/0004793 A1), hereinafter “Saito”, and further in view of Allaire et al. (“Stacking Sequence and Shape Optimization of Laminated Composite Plates via a Level-Set Method”), hereinafter “Allaire”.

As per claim 19, Saito discloses:
	a layered-composite-member shape optimization analysis method of obtaining, with a layered composite member, a model of part of a structural body model of an automotive body including a two-dimensional element or a two-dimensional element and a three-dimensional element, and performing optimization analysis on the shape of the layered composite member of the obtained model, the method executed by a computer, and comprising (Saito, paragraph [0013] discloses stacking three-dimensional elements along a plane when generating an optimization block model, with paragraph [0016] adding a shape optimization device for optimizing a structural body model using two-dimensional or three-dimensional elements, and paragraph [0025] adds a structural body representing an automobile formed of three-dimensional elements.)

a design space setting step of setting, as a design space, an optimization target part of the structural body model of the automotive body (Saito, paragraph [0104] discloses using a design space to form a part including a thin sheet associated with a part of the body of an automobile, with a shape reflected in the structural body shape of the thin sheet being desired.)

a connection processing step of connecting the generated layered block model to the part of the structural body model of the automotive body (Saito, paragraph [0108] discloses a well-balanced analysis to be performed based on connecting an optimization block model to a structural body model using a material property setting unit.)

an optimization analysis step of inputting an analysis condition, performing optimization analysis on the layered block model as an optimization analysis target, and determining an optimum shape of the layered block model (Saito, paragraph [0113] discloses an optimum shape analysis unit perform optimization calculation on a parameter, which provides the optimum structural body shape with regards to the thin sheet based on the three-dimensional elements in the optimization block model, based on the analysis condition.)

While Saito discloses creating an optimization block model by stacking three-dimensional elements along a plane, the prior art of Saito does not expressly disclose:
a layered block model generating step of generating a layered block model in the set design space, the layered block model including layers, each layer being a three-dimensional element and having material properties different from each other.

Allaire however discloses:
a layered block model generating step of generating a layered block model in the set design space, the layered block model including layers, each layer being a three-dimensional element and having material properties different from each other (Allaire, page 170, lines 28 - 36 through page 171, lines 1 - 8 discloses a multiple shape composite design with a plurality of layers with different material properties, with the layers shown in FIGS. 1 and 2 and the three-dimensional view of the composite in FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optimum structural body shape that includes stacked three-dimensional elements with regards to an automotive body teaching of Saito with the three-dimensional element layers with different material properties in a multiple shape composite design teaching of Allaire. The motivation to do so would have been because Allaire discloses the benefit of an optimum design of composite laminates based on a stacking sequence, in which the stacking sequence optimization includes a method that solves mixed integer linear problems that are introduced using a decomposition technique in a previous approach (Allaire, page 168, Abstract, lines 1 - 9).

As per claim 21, Saito discloses:
	a layered-composite-member shape optimization analysis method of obtaining, with a layered composite member, a model of part of a structural body model of an automotive body including a two-dimensional element or a two-dimensional element and a three-dimensional element, and performing optimization analysis on the shape of the layered composite member of the obtained model, the method executed by a computer, and comprising (Saito, paragraph [0013] discloses stacking three-dimensional elements along a plane when generating an optimization block model, with paragraph [0016] adding a shape optimization device for optimizing a structural body model using two-dimensional or three-dimensional elements, and paragraph [0025] adds a structural body representing an automobile formed of three-dimensional elements.)

a design space setting step of setting, as a plurality of design spaces stacked in lamination, an optimization target part of the structural body model of the automotive body (Saito, paragraph [0104] discloses using a design space to form a part including a thin sheet associated with a part of the body of an automobile, with a shape reflected in the structural body shape of the thin sheet being desired.)

a connection processing step of connecting the generated layered block model to the structural body model of the automotive body (Saito, paragraph [0108] discloses a well-balanced analysis to be performed based on connecting an optimization block model to a structural body model using a material property setting unit.)

an optimization analysis step of inputting an analysis condition, performing optimization analysis on the layered block model as an optimization analysis target, and determining an optimum shape of the layered block model (Saito, paragraph [0113] discloses an optimum shape analysis unit perform optimization calculation on a parameter, which provides the optimum structural body shape with regards to the thin sheet based on the three-dimensional elements in the optimization block model, based on the analysis condition, in which dynamics analysis conditions are provided as input, according to paragraph [0123].)

While Saito discloses creating an optimization block model by stacking three-dimensional elements along a plane, the prior art of Saito does not expressly disclose:
a layered block model generating step of providing material properties different from each other to the respective set design spaces to generate laminated block models each including a three-dimensional element, and connecting the laminated block models generated for the respective design spaces to generate a layered block model including the three-dimensional element.

Allaire however discloses:
a layered block model generating step of providing material properties different from each other to the respective set design spaces to generate laminated block models each including a three-dimensional element (Allaire, page 170, lines 28 - 36 through page 171, lines 1 - 8 discloses a multiple shape composite design with a plurality of layers with different material properties, with the layers shown in FIGS. 1 and 2 as the composite design and the three-dimensional view of the composite in FIG. 1.)

connecting the laminated block models generated for the respective design spaces to generate a layered block model including the three-dimensional element (Allaire, page 171, lines 4 - 12 discloses the material properties being different, and connecting (gluing together) the plies in a configuration of the composite design shown in FIGS. 1 and 2.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optimum structural body shape that includes stacked three-dimensional elements with regards to an automotive body teaching of Saito with the three-dimensional element layers with different material properties in a multiple shape composite design teaching of Allaire. The motivation to do so would have been because Allaire discloses the benefit of an optimum design of composite laminates based on a stacking sequence, in which the stacking sequence optimization includes a method that solves mixed integer linear problems that are introduced using a decomposition technique in a previous approach (Allaire, page 168, Abstract, lines 1 - 9).

As per claim 28, Saito discloses:
a layered-composite-member shape optimization analysis device configured to obtain, with a layered composite member, a model of part of a structural body model of an automotive body including a two-dimensional element or a two-dimensional element and a three-dimensional element, and perform optimization analysis on the shape of the layered composite member of the obtained model, the device comprising (Saito, paragraph [0013] discloses stacking three-dimensional elements along a plane when generating an optimization block model, with paragraph [0016] adding a shape optimization device for optimizing a structural body model using two-dimensional or three-dimensional elements, and paragraph [0025] adds a structural body representing an automobile formed of three-dimensional elements.) 

a design space setting unit configured to set, as a design space, an optimization target part of the structural body model of the automotive body (Saito, paragraph [0104] discloses using a design space to form a part including a thin sheet associated with a part of the body of an automobile, with a shape reflected in the structural body shape of the thin sheet being desired.)

a connection processing unit configured to connect the generated layered block model to the part of the structural body model of the automotive body (Saito, paragraph [0108] discloses a well-balanced analysis to be performed based on connecting an optimization block model to a structural body model using a material property setting unit.)

an optimization analysis unit configured to receive an analysis condition, perform optimization analysis on the layered block model as an optimization analysis target, and determine an optimum shape of the layered block model (Saito, paragraph [0113] discloses an optimum shape analysis unit perform optimization calculation on a parameter, which provides the optimum structural body shape with regards to the thin sheet based on the three-dimensional elements in the optimization block model, based on the analysis condition.)

While Saito discloses creating an optimization block model by stacking three-dimensional elements along a plane, the prior art of Saito does not expressly disclose:
a layered block model generation unit configured to generate a layered block model in the set design space, the layered block model including layers, each layer being a three-dimensional element and having material properties different from each other.

Allaire however discloses:
a layered block model generation unit configured to generate a layered block model in the set design space, the layered block model including layers, each layer being a three-dimensional element and having material properties different from each other (Allaire, page 170, lines 28 - 36 through page 171, lines 1 - 8 discloses a multiple shape composite design with a plurality of layers with different material properties, with the layers shown in FIGS. 1 and 2 and the three-dimensional view of the composite in FIG. 1.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optimum structural body shape that includes stacked three-dimensional elements with regards to an automotive body teaching of Saito with the three-dimensional element layers with different material properties in a multiple shape composite design teaching of Allaire. The motivation to do so would have been because Allaire discloses the benefit of an optimum design of composite laminates based on a stacking sequence, in which the stacking sequence optimization includes a method that solves mixed integer linear problems that are introduced using a decomposition technique in a previous approach (Allaire, page 168, Abstract, lines 1 - 9).

As per claim 30, Saito discloses:
a layered-composite-member shape optimization analysis device configured to obtain, with a layered composite member, a model of part of a structural body model of an automotive body including a two-dimensional element or a two-dimensional element and a three-dimensional element, and perform optimization analysis on the shape of the layered composite member of the obtained model, the device comprising (Saito, paragraph [0013] discloses stacking three-dimensional elements along a plane when generating an optimization block model, with paragraph [0016] adding a shape optimization device for optimizing a structural body model using two-dimensional or three-dimensional elements, and paragraph [0025] adds a structural body representing an automobile formed of three-dimensional elements.)

a design space setting unit configured to set, as a plurality of design spaces stacked in lamination, an optimization target part of the structural body model of the automotive body (Saito, paragraph [0104] discloses using a design space to form a part including a thin sheet associated with a part of the body of an automobile, with a shape reflected in the structural body shape of the thin sheet being desired.)

a connection processing unit configured to connect the generated layered block model to the part of the structural body model of the automotive body (Saito, paragraph [0108] discloses a well-balanced analysis to be performed based on connecting an optimization block model to a structural body model using a material property setting unit.)

an optimization analysis unit configured to receive an analysis condition, perform optimization analysis on the layered block model as an optimization analysis target, and determine an optimum shape of the layered block model (Saito, paragraph [0113] discloses an optimum shape analysis unit perform optimization calculation on a parameter, which provides the optimum structural body shape with regards to the thin sheet based on the three-dimensional elements in the optimization block model, based on the analysis condition, in which dynamics analysis conditions are provided as input, according to paragraph [0123].)

While Saito discloses creating an optimization block model by stacking three-dimensional elements along a plane, the prior art of Saito does not expressly disclose:
a layered block model generation unit configured to provide material properties different from each other to the respective set design spaces to generate laminated block models each including a three-dimensional element, and configured to connect the laminated block models generated for the respective design spaces to generate a layered block model including the three-dimensional element.

Allaire however discloses:
a layered block model generation unit configured to provide material properties different from each other to the respective set design spaces to generate laminated block models each including a three-dimensional element (Allaire, page 170, lines 28 - 36 through page 171, lines 1 - 8 discloses a multiple shape composite design with a plurality of layers with different material properties, with the layers shown in FIGS. 1 and 2 as the composite design and the three-dimensional view of the composite in FIG. 1.)

configured to connect the laminated block models generated for the respective design spaces to generate a layered block model including the three-dimensional element (Allaire, page 171, lines 4 - 12 discloses the material properties being different, and connecting (gluing together) the plies in a configuration of the composite design shown in FIGS. 1 and 2.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the optimum structural body shape that includes stacked three-dimensional elements with regards to an automotive body teaching of Saito with the three-dimensional element layers with different material properties in a multiple shape composite design teaching of Allaire. The motivation to do so would have been because Allaire discloses the benefit of an optimum design of composite laminates based on a stacking sequence, in which the stacking sequence optimization includes a method that solves mixed integer linear problems that are introduced using a decomposition technique in a previous approach (Allaire, page 168, Abstract, lines 1 - 9).

For claim 20, the combination of Saito and Allaire discloses claim 20: The layered-composite-member shape optimization analysis method of claim 19, wherein:
wherein the layered block model is obtained by: coupling the layers, each layer being a three-dimensional element and having material properties different from each other, by using a rigid element, a beam element, or a two-dimensional element; or coupling the layers by sharing nodal points of the layers (Saito, paragraph [0022] discloses a block model generating unit using a rigid body, beam, or two-dimensional element to form a connection of the three-dimensional block body elements in forming the optimization block model.)

As per claims 22, 29, 31, note the rejections of claim 20 above. The instant claims 22, 29, 31 recite substantially the same limitations as the above rejected claim 2, and are therefore rejected under the same prior art teachings.

For claim 23: The combination of Saito and Allaire discloses claim 23: The layered-composite-member shape optimization analysis method according to claim 21, wherein:
the layered block model includes a three-dimensional element that is one of a penta-hedron to an octa-hedron having at least one pair of two surfaces parallel to each other (Saito, paragraph [0104] discloses the optimization block model formed using three-dimensional elements as polyhedrons with five sizes or more and eight sides or less, with one pair of sides being parallel to each other.)

For claim 24: The combination of Saito and Allaire discloses claim 24: The layered-composite-member shape optimization analysis method according to claim 21, wherein:
the layered block model is generated so that a surface parallel to surfaces surrounding the design space set at the part of the structural body model of the automotive body has maximum area (Saito, paragraph [0105] discloses the optimization block model is set in a structural body with the three-dimensional elements are placed in parallel with the plane at the maximum area within the design space, with regards to the automotive body.)

For claim 25: The combination of Saito and Allaire discloses claim 25: The layered-composite-member shape optimization analysis method according to claim 21, wherein:
the layered block model is generated by disposing nodal points at connection parts with the two-dimensional elements or three-dimensional elements of the part of the structural body model of the automotive body, using hexahedral three-dimensional elements as the three-dimensional elements of the layered block model, and stacking three-dimensional elements along a plane including the nodal points disposed at the connection parts (Saito, paragraph [0131] discloses stacking three-dimensional elements along nodes in connected parts along a plane, with the three-dimensional elements as hexahedron elements in the generation of the optimization block model.) 

For claim 26: The combination of Saito and Allaire discloses claim 26: The layered-composite-member shape optimization analysis method according to claim 21, wherein:
the optimization analysis step performs discretization with an optimization parameter in optimization analysis (Saito, paragraph [0015] discloses an optimization calculation in numerical analysis using an optimization parameter to perform discretization.)

For claim 27: The combination of Saito and Allaire discloses claim 27: The layered-composite-member shape optimization analysis method according to claim 21, wherein:
the optimization analysis step performs optimization analysis by topology optimization (Saito, paragraph [0113] discloses an analyzing unit using topology optimization to perform optimization calculations.)

As per claims 32 - 36 note the rejections of claim 23 - 27 above. The instant claims 32 - 36 recite substantially the same limitations as the above rejected claim 23 - 27, and are therefore rejected under the same prior art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
May 19, 2022